2018 UT App 30



                THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                            Appellee,
                               v.
                     YESHA ANTHONY GARCIA,
                           Appellant.

                              Opinion
                         No. 20140203-CA
                      Filed February 23, 2018

            Third District Court, Salt Lake Department
                 The Honorable Robin W. Reese
                           No. 101904923

         John B. Plimpton and Teresa L. Welch, Attorneys
                          for Appellant
         Sean D. Reyes and Karen A. Klucznik, Attorneys
                          for Appellee

  JUDGE MICHELE M. CHRISTIANSEN authored this Opinion, in
which JUDGES GREGORY K. ORME and KATE A. TOOMEY concurred.

CHRISTIANSEN, Judge:

¶1     This case is before us on remand from the Utah Supreme
Court. See generally State v. Garcia (Garcia II), 2017 UT 53, rev’g in
       1

part and aff’g in part, State v. Garcia (Garcia I), 2016 UT App 59, 370


1. The supreme court’s opinion did not contain an explicit
remand instruction. After that opinion was issued, counsel for
Garcia indicated to the clerk of the supreme court that further
issues existed requiring remittitur to this court. The clerk
remitted the case to us, with the direction to “address any
potential independent grounds for decision that were properly
raised on appeal but that have not yet been addressed.”
                          State v. Garcia


P.3d 970. As relevant here, Yesha Anthony Garcia appealed his
conviction for attempted murder, arguing that his constitutional
right to the effective assistance of counsel had been violated
when his counsel failed to object to an error-ridden jury
instruction regarding imperfect self-defense, see Garcia I, 2016 UT
App 59, ¶¶ 10–16 & n.5, and failed to request a jury instruction
explaining that arson and aggravated arson are forcible felonies
that Garcia was entitled to use deadly force to defend against, see
id. ¶ 26 n.7.

¶2      We concluded that approving the errors in the imperfect
self-defense instruction, including the misplaced burden of
proof, amounted to ineffective assistance of counsel; we
therefore vacated Garcia’s conviction for attempted murder. Id.
¶ 26. Because we vacated Garcia’s conviction on this basis, we
did not address his arson-instruction contention. See id. ¶ 26 n.7.
We also expressed skepticism as to whether Garcia was entitled
to an imperfect self-defense instruction under the facts of the
case, id. ¶ 16 n.4, but noted that Garcia’s counsel, the State, and
the trial court had all agreed that he was so entitled, id. ¶ 25.

¶3      The Utah Supreme Court reversed, concluding that
Garcia had not been prejudiced by the erroneous instruction
regarding imperfect self-defense. Garcia II, 2017 UT 53, ¶ 48. The
supreme court highlighted Garcia’s statements to police and his
trial testimony and concluded that “[t]he evidence that Garcia
pulled the trigger out of a desire to kill [the victim] overpowers
any evidence that he acted on a reasonable but erroneous belief
that he was defending himself.” Id. ¶ 47. The supreme court
therefore held that no prejudice arose from counsel’s failure to
request a correct imperfect self-defense instruction. Id.

¶4     We now address the question we did not reach in
Garcia I—whether Garcia received ineffective assistance of
counsel when his counsel did not seek to have the jury
instructed that arson and aggravated arson were forcible felonies
for purposes of an imperfect self-defense claim. “To succeed on a
claim of ineffective assistance of counsel, a defendant must show



20140203-CA                     2                2018 UT App 30
                          State v. Garcia


that trial counsel’s performance was deficient and that the
defendant was prejudiced thereby.” State v. Hards, 2015 UT App
42, ¶ 18, 345 P.3d 769.

¶5      Garcia’s contention revolves around the imperfect
self-defense instruction given to the jury. Imperfect self-defense
would have applied here if the jury had determined that Garcia
had acted “under a reasonable belief that the circumstances
provided a legal justification or excuse for the conduct although
the conduct was not legally justifiable or excusable under the
existing circumstances.” See Utah Code Ann. § 76-5-203(4)(a)
(LexisNexis 2012). Garcia argues that his counsel was not
effective because counsel did not ensure that the jury understood
that defending against the threat of arson or aggravated arson
would have justified shooting at the victims.

¶6      However, this argument is foreclosed by the supreme
court’s conclusion that Garcia did not suffer prejudice from
other defects in the imperfect self-defense instruction given at
trial. The supreme court determined that the evidence that
Garcia “was motivated by a desire to kill [the victim]
overwhelmed the evidence that Garcia acted in imperfect
self-defense.” Garcia II, 2017 UT 54, ¶ 45. Therefore, no prejudice
resulted when the imperfect self-defense instruction misstated
the law in several ways. Id. ¶ 48. A jury instruction defining and
explaining that arson and aggravated arson were forcible
felonies would merely have clarified an arguably vague term of
the imperfect self-defense instruction, i.e., what crimes, as
perceived by Garcia, could have given him a legal justification
for shooting at the victim. Because Garcia was not prejudiced by
the erroneous imperfect self-defense instruction actually given to
the jury, see id., no prejudice could have resulted from an alleged
ambiguity in that instruction that a more definite arson
instruction would have cured.

¶7    We also reject Garcia’s cumulative-error claim. Given the
supreme court’s conclusion that Garcia did not suffer prejudice
from the erroneous imperfect self-defense instruction, we do not



20140203-CA                     3                2018 UT App 30
                          State v. Garcia


see any greater risk of prejudice from an ambiguity in that
instruction. See ConocoPhillips Co. v. Utah Dep’t of Transp., 2017
UT App 68, ¶ 30, 397 P.3d 772 (“Our confidence [in the fairness
of a verdict] is more likely to be shaken when the errors work
together in a pernicious manner so as to cause more prejudice
than the mere sum of the individual errors.”).

¶8    Affirmed.




20140203-CA                     4               2018 UT App 30